F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                                     PUBLISH
                                                                          MAY 12 1998
                   UNITED STATES COURT OF APPEALS
                                                                     PATRICK FISHER
                                                                             Clerk
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

             Plaintiff - Appellee,

       v.                                              No. 97-2112

 MARCOS AMABILES PENA,

             Defendant - Appellant.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW MEXICO
                    (D. Ct. No. CR-96-470-SC)


Joseph W. Gandert, Assistant Federal Public Defender, Albuquerque, New
Mexico, for Defendant-Appellant.

Renee L. Camacho, Assistant U.S. Attorney, Las Cruces, New Mexico, (John J.
Kelly, U.S. Attorney, and Charles L. Barth, Assistant U.S. Attorney,
Albuquerque, New Mexico, on the brief), for Plaintiff-Appellee.


Before PORFILIO, HOLLOWAY, and TACHA, Circuit Judges.


TACHA, Circuit Judge.


      Defendant Marcos Pena was convicted of possession with intent to

distribute five grams or more of cocaine base in violation of 21 U.S.C.
§§ 841(a)(1) and 841(b)(1)(B), and 18 U.S.C. § 2(a). Prior to trial, Pena filed a

motion to suppress evidence, but the district court denied the motion. He appeals

that denial, asserting that he did not consent to the search during which the police

found the drugs that he was convicted of possessing, and that even if he did give

his consent, the officers’ search exceeded the scope of his consent. We exercise

jurisdiction under 28 U.S.C. § 1291 and affirm.

I.    Facts

      On March 8, 1996, Albuquerque Police Department Officer Stephen Devoti

was dispatched to the Friendship Inn to investigate a report from an anonymous

caller that two Cubans were dealing drugs out of Room 312. Officer Devoti

learned at the front desk of the motel that the room was registered under the

defendant’s name. For the next two hours, Devoti observed the room from a park

across the street from the motel. Then, Officer Devoti, accompanied by three

other officers, went to the door of the room, knocked, and identified himself in

Spanish as a police officer. The defendant opened the door. Officer Devoti asked

Pena whether he spoke English, and Pena said that he did, though Pena later

testified that he does not understand much English. Devoti testified that he

believed Pena understood what Devoti said in English without difficulty. In

English, Devoti told Pena that the police had received complaints about the room,

that there was too much foot traffic to and from the room, and that he could smell


                                         -2-
marijuana. According to Devoti, Pena stated that he and a friend, Luis Gonzalez,

had smoked marijuana but that it was all gone. At the suppression hearing, Pena

denied that this conversation occurred.

      Devoti testified that he then asked Pena, “You wouldn’t mind if I looked

then, if I had a look in the room?” On cross-examination, Devoti was unable to

recall the exact form of the permission Pena gave, but he testified that Pena said

“something to the effect, ‘Yeah, go ahead.’” Pena testified to the contrary. He

said that he gave the officers permission to enter the motel room but never gave

them permission to search the room.

      Devoti then told Pena to sit down on the bed with Gonzalez, who was still

in the room with Pena. While Devoti watched Pena and Gonzalez, fellow officers

Michael Sullivan and Lawrence Horan entered the bathroom. They saw two

marijuana cigarettes floating in the toilet. The officers then placed Pena and

Gonzalez under arrest. Officer Sullivan went back into the bathroom and

removed a ceiling tile in the bathroom above the toilet and found a bag of

marijuana. Officer Horan inserted his head into the hole where the ceiling tile

had been and found two bags of crack cocaine. After he discovered the crack

cocaine, Officer Horan transported Pena and Gonzalez to jail.

II.   Discussion

      On appeal, the defendant first asserts that he did not freely and voluntarily


                                          -3-
consent to the search of his motel room. Second, he argues that even if he did

consent to the search, the officers exceeded the scope of that consent by searching

the bathroom and above the ceiling in the bathroom. When reviewing a district

court’s grant or denial of a motion to suppress, we accept the court’s findings of

fact unless clearly erroneous and consider the evidence in the light most favorable

to the government. See United States v. Elliott, 107 F.3d 810, 813 (10th Cir.

1997).

         A.    Consent to Search

         The officers did not have a warrant to search the motel room. While a

police search conducted without a warrant would constitute a violation of the

Fourth Amendment in other circumstances, it is well settled that “one of the

specifically established exceptions to the requirements of both a warrant and

probable cause is a search that is conducted pursuant to consent.” Schneckloth v.

Bustamonte, 412 U.S. 218, 219 (1973). Thus, the pivotal issue here is whether

Pena gave the officers consent to search the motel room, including the bathroom.

Valid consent is that which is “‘freely and voluntarily given.’” Id. at 222 (quoting

Bumper v. North Carolina, 391 U.S. 543, 548 (1968). Whether a defendant freely

and voluntarily gave his consent to a search is a question of fact and is

determined from the totality of the circumstances. United States v. Santurio, 29

F.3d 550, 552 (10th Cir. 1994) (citing United States v. Mendenhall, 446 U.S. 544,


                                          -4-
557 (1980)).

      The district court found “that consent was given, that the Defendant did

understand the request by Officer Devoti to look around, to examine, to check the

room . . . .” Tr. Vol. III at 128-29. The defendant asserts that this finding was

clearly erroneous and that he did not freely and voluntarily give his consent

because, among other reasons, (1) his alleged response to the search request, “go

ahead,” was not unequivocal and specific; (2) the defendant’s lack of

understanding of English inhibited him from intelligently giving his consent; (3)

the police failed to inform him that he could have refused or withdrawn his

consent; and (4) the defendant was confronted with four armed officers when

Officer Devoti asked him for his consent to search.

      The government has the burden of proving valid consent to a warrantless

search. United States v. Cody, 7 F.3d 1523, 1526 (10th Cir.1993). First, it must

present “clear and positive testimony that consent was unequivocal and specific

and freely and intelligently given.” United States v. Angulo-Fernandez, 53 F.3d

1177, 1180 (10th Cir.1995) (citations and internal quotation marks omitted).

Second, the government must show that the police did not coerce the defendant

into granting his consent. See id.

      Under the first step of this two-part test, the government presented clear

and positive testimony that Pena gave his specific and unequivocal consent to


                                         -5-
search the motel room, and that he did so freely and intelligently. In response to

Officer Devoti’s question, “You wouldn’t mind if I looked then, if I had a look in

the room,” Pena responded with words to the effect of “go ahead.” At the

suppression hearing, the defendant denied ever giving this response. On appeal,

he renews that assertion and also argues that the government did not meet the first

step of the two-part test because his response of “go ahead,” if actually said, was

not unequivocal and specific and because his lack of understanding of English

inhibited him from intelligently giving his consent.

       The district court simply did not believe Pena’s contention that he did not

acquiesce when the officers requested to search the room. “Evaluation of the

credibility of witnesses, the weight to be given the evidence, and inferences to be

drawn from the evidence are for the district court.” United States v. Hernandez,

93 F.3d 1493, 1498 (10th Cir. 1996). Thus, we defer to the district court’s

evaluation of the defendant’s credibility on this matter. 1


       1
         The district court’s credibility determination on this issue is bolstered by the
court’s finding that the defendant was less than candid in regard to at least one other
subject. There is evidence in the record that the defendant was not truthful in responding
to questions regarding a conversation between him and Officer Horan about his gold
watch. According to Horan’s testimony, en route to the jail Horan asked Pena the cost of
the watch he was wearing. When asked about this conversation at the suppression
hearing, Pena said, “I don’t remember a watch. I don’t use a watch, I don’t use a watch.”
The district court then requested a copy of Pena’s inventory list from the jail to determine
if he was wearing a watch when he was arrested. A copy of the inventory was introduced.
It indicated that Pena was wearing a watch when he was booked into jail. The court noted
that “what that exhibit reveals to me is that the Defendant has been less than forthcoming

                                            -6-
       In addition, contrary to Pena’s argument that his alleged response of “go

ahead” was not unequivocal and specific, we find that the district court properly

concluded that the statement was an unequivocal and specific consent. The

statement was in direct response to Officer Devoti’s request to search the room.

Further, Pena’s assertion that his lack of understanding of English kept him from

intelligently consenting to the search is without merit. The record demonstrates

that Pena spoke and understood more than enough English to know what Devoti

asked him. Devoti testified that Pena, although he had a strong accent, had no

trouble conversing with him in English. Officer Horan testified that he had a

conversation in English with Pena while en route to book him into jail. Pena

asked Horan in English whether money seized from him would be returned.

Horan and Pena also discussed the gold watch Pena was wearing. At one point

during the government’s cross-examination of Pena at the suppression hearing,

the court noted that Pena answered a question that had been asked in English

before it was translated for him.

       There was extensive testimony to serve as a basis for the district court’s

finding that the defendant freely and intelligently gave his specific and

unequivocal consent to the search. Pena’s arguments do not undermine the

court’s finding. The district court did not believe the defendant’s assertion that



in connection with the testimony concerning the watch . . . .” Tr. Vol. III at 117.

                                            -7-
he did not consent to the search, nor did the district court believe Pena’s

contention that he does not speak English or that his statement of “go ahead” was

not a clear response to Officer Devoti’s specific request to search. We cannot say

that the district court clearly erred in finding that Pena freely and intelligently

gave specific and unequivocal consent to search his motel room.

      Turning to the second part of the two-step test, we hold that the government

proved the police did not coerce the defendant into granting his consent to search.

In determining whether a consent to search was free from coercion,

      a court should consider, inter alia, physical mistreatment, use of
      violence, threats, threats of violence, promises or inducements,
      deception or trickery, and the physical and mental condition and
      capacity of the defendant within the totality of the circumstances.
      An officer's request for consent to search does not taint an otherwise
      consensual encounter “as long as the police do not convey a message
      that compliance with their request is required.”

United States v. McCurdy, 40 F.3d 1111, 1119 (10th Cir. 1994) (quoting United

States v. Griffin, 7 F.3d 1512, 1517 (10th Cir. 1993)). Pena does not assert that

the police resorted to any of these tactics. Rather, he contends that the police

coerced him to consent because they failed to inform him that he could have

refused or withdrawn his consent and because he was confronted with four armed

officers when Devoti asked for his consent.

      Both of these factors are relevant in determining whether a detainee’s

consent to search was free from coercion. See United States v.


                                          -8-
Sanchez-Valderuten, 11 F.3d 985, 990 (10th Cir. 1993) (declaring that failure to

advise defendant of his right to refuse consent to search is only one factor in

determining whether consent was voluntary); United States v. Davis, 40 F.3d

1069, 1078 (10th Cir. 1994) (recognizing that presence of several officers in

“home might be intimidating to the point of negating the voluntariness of consent

in some situations”). Nevertheless, we find that the district court did not clearly

err in determining that the police did not coerce the defendant into granting his

consent. Although Officer Devoti came to Pena’s motel room with three other

armed officers, none of the officers unholstered his firearm. The officers all

remained outside the motel room until Pena gave them permission to enter. Pena

does not assert, and the record does not support a conclusion, that the police

officers conducted themselves in an unprofessional manner. We affirm the

district court’s determination that the defendant consented to the search of his

motel room.

      B.      Scope of Consent

      The defendant argues that even if he did consent to the search, the police

exceeded the scope of that consent by searching the bathroom of the motel room.

The standard for measuring the scope of an individual’s consent to search is that

of “objective reasonableness,” asking what the typical reasonable person would

have understood to be the scope of his or her consent under the circumstances.


                                         -9-
Florida v. Jimeno, 500 U.S. 248, 251 (1991). The scope of a consent to search “is

generally defined by its expressed object, and is limited by the breadth of the

consent given.” United States v. Elliott, 107 F.3d 810, 814-15 (10th Cir.1997)

(citations and internal quotation marks omitted). We view the evidence in the

light most favorable to the government and must uphold a district court’s finding

that a search is within the boundaries of the consent unless it is clearly erroneous.

Id. In this case, the district court found that Pena’s consent to look into the motel

room included the officer’s search of the bathroom. The court stated:

      [L]ooking into the bathroom and into that toilet bowl where the
      marijuana cigarettes were found[] was . . . implied when the officer
      was permitted to examine, quote, the room. We are talking about a
      motel room, we are talking about the accommodation there and the
      bathroom is part of the accommodations.

Tr. Vol. III at 129. We agree with the district court. A reasonable person would

think that when he gives consent to search a motel room, his consent includes the

small bathroom attached to the main room.

      We further conclude that the district court did not clearly err in finding that

the defendant’s “go ahead” response to Officer Devoti’s request to “look in” the

motel room reasonably included a search into the area above the bathroom ceiling.

Three factors persuade us in reaching this latter conclusion. First, at no point did

Pena object to the officers’ search of the bathroom. He was not under arrest when

Officers McDonald and Cannon went to the bathroom to conduct their search,


                                         - 10 -
though he was in the room. His failure to object to the officers’ entrance into and

search of the bathroom “may be considered an indication that the search was

within the scope of the consent.” United States v. Espinoza, 782 F.2d 888, 892

(10th Cir. 1986).

      Second, we have consistently held that similarly phrased requests for

consent to search are requests for a full search of the premises. See United States

v. Anderson, 114 F.3d 1059, 1065 (10th Cir. 1997) (holding that by giving officer

consent to “scout around” his vehicle, defendant authorized full search of it,

including underneath and around it); United States v. McRae, 81 F.3d 1528, 1537-

38 (10th Cir. 1996) (concluding that defendant’s consent to officer’s request to

“look in” his car gave officer authorization to search the car, including lifting up

carpeting in the trunk of the car); United States v. Espinosa, 782 F.2d 888, 892

(10th Cir.1986) (concluding that defendant's consent to officer’s request to “look

through” defendant’s automobile authorized officer to conduct thorough search of

vehicle).

      Third, because Officer Devoti asked for Pena’s consent immediately after

Pena had admitted to smoking marijuana in the motel room, it was clear to Pena

that the object of the search was to find illegal narcotics. One in possession of

illegal drugs does not typically leave them out in the open. Consent to an

officer’s request to search for drugs would reasonably include areas in which one


                                         - 11 -
would be expected to hide drugs. Because Pena consented to a search for drugs,

he consented to a search of any area in the motel room where one might hide

drugs. See United States v. Mains, 33 F.3d 1222, 1227 (10th Cir. 1994) (holding

that because defendant consented to search of apartment for another person, he

consented to search of any area large enough to accommodate that individual).

Officer Horan testified at the suppression hearing that police typically search

above the ceiling tiles in hotel rooms because that is a common hiding place for

illicit drugs. Thus, Officer Devoti’s request to “look in” the motel room, in these

circumstances, would reasonably be understood to include a thorough search of

the room, including the space above the bathroom ceiling.

III.   Conclusion

       We conclude that the district court did not clearly err in determining that

the defendant consented to the search of his motel room. We also conclude that

the district court did not clearly err in finding that the defendant’s consent

extended to the motel room’s bathroom, including the space above the bathroom

ceiling. Accordingly, we AFFIRM the district court’s denial of the defendant’s

motion to suppress.




                                        - 12 -